Citation Nr: 0843738	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  04-35 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to a rating in excess of 40 percent for a 
thoracic spine disability.



REPRESENTATION

Appellant represented by:	Amrit K. Sidhu, Attorney



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1972 to June 1978.  This matter was originally 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 2004 rating decision of the Portland RO that 
increased the rating for thoracic spine disability to 20 
percent, effective December 10, 2002.  In August 2006, the 
case was remanded for additional development.  A December 
2006 rating decision further increased the rating to 40 
percent, effective September 27, 2006.  In June 2007, the 
Board issued a decision that denied a rating in excess of 
40 percent for a thoracic spine disability.  The veteran 
appealed the denial to the United States Court of Appeals for 
Veterans Claims (Court).  On August 14, 2008, the Court 
issued an order that granted a Joint Motion counsel for both 
parties, vacated the Board's June 2007 decision, and remanded 
the matter on appeal to the Board for action in compliance 
with the Joint Motion.

As noted in the Joint Motion, in February 2004 and March 2007 
statements, the veteran raised the issues of entitlement to 
service connection for cervical spine disability and lumbar 
spine disability, to include on a secondary basis.  Since 
these issues have not been developed for appellate review, 
they are referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Joint Motion indicates that the Board's decision failed 
to adequately consider and apply DeLuca criteria of pain and 
functional limitations under 38 C.F.R. §§ 4.40 and 4.45 for 
his thoracic spine disability.  A review of the most recent 
(September 2006) VA examination report  shows that the report 
is inadequate for rating purposes as it does not address all 
pertinent disability factors set forth in 38 C.F.R. §§ 4.40, 
4.45.  Specifically, the examiner did not assess functional 
impairment due to pain and flare-ups in terms of additional 
degrees of limitation of motion.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Hence, remand for an examination of the 
veteran's thoracic spine is necessary to ensure full 
consideration of all of the veteran's and his attorney's 
contentions and full compliance with the Court Order and 
Joint Motion.  

Moreover, existing law and regulations mandate a return of 
this file to the RO for due process considerations.  
Additional evidence which has not been reviewed by the RO in 
conjunction with the issue on appeal (treatment records) was 
received in December 2008, subsequent to the issuance of the 
June 2007 Board decision.  RO consideration of the additional 
evidence was not waived.  See statement from the veteran's 
attorney received in December 2008.  Accordingly, the RO must 
be given the opportunity to review this evidence before the 
Board can enter a decision.  See 38 C.F.R. § 20.1304(c) 
(2008).

Finally, the Court recently held that "staged" ratings are 
appropriate for an increased rating claim where the factual 
findings show distinct time periods when the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Additionally, during the pendency of this appeal, 
the Court outlined the notice that is necessary in a claim 
for an increased rating.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 43-44 (2008).  The Court held, in essence, that the 
Secretary must notify the claimant that, to substantiate a 
claim, the claimant must provide (or ask the Secretary to 
obtain) (1) evidence of a worsening of the condition and its 
impact on employment and daily life; (2) how disability 
ratings are assigned; (3) general notice of any diagnostic 
code criteria for a higher rating that would not be satisfied 
by evidence of a noticeable worsening of symptoms and effect 
on functioning (such as a specific measurement or test 
result); and (4) examples of the types of medical and lay 
evidence the veteran may submit to support an increased 
rating claim.  As the case is being remanded, the RO will 
have the opportunity to cure any notice deficiency.

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the veteran with 
the specific notice required in increased 
compensation claims, as outlined by the 
Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), including notice that to 
substantiate such claim, the claimant must 
provide (or ask the Secretary to obtain) 
(1) evidence of a worsening of the 
condition and its impact on employment and 
daily life; (2) how disability ratings are 
assigned; (3) general notice of the 
criteria for a higher rating for thoracic 
spine disability under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5289, 5292, 5293 (in 
effect prior to September 26, 2003) and 
38 C.F.R. § 4.71a, Diagnostic Code 5243 
(effective September 26, 2003); and (4) 
examples of the types of medical and lay 
evidence the veteran may submit to support 
an increased rating claim.  The veteran 
must be afforded adequate time to respond.

The letter must also ask him to identify 
all VA and non-VA health care providers 
who have treated him for his thoracic 
spine disability and to provide any 
releases necessary to obtain records of 
such treatment or evaluation.  The RO 
should obtain complete records of all such 
treatment and evaluation from all sources 
identified by the veteran.  The RO must 
obtain and associate with the claims file 
any VA treatment records.

2.  The RO should then arrange for a VA 
orthopedic examination to determine the 
current severity of the veteran's service-
connected thoracic spine disability. The 
veteran's claims file must reviewed by the 
examiner in conjunction with the 
examination, and any indicated studies, 
specifically including ranges of motion, 
should be completed.

a.  The examiner should describe the 
current state of the veteran's thoracic 
spine, noting whether there is ankylosis 
and, if so, the degree thereof.  Range of 
motion studies should encompass forward 
flexion, extension, lateral flexion, and 
identifying whether any excursion of 
motion accompanied by pain.  The extent of 
any incoordination, weakened movement and 
excess fatigability on use should be 
described, and to the extent possible 
functional impairment due such factors 
should be reported in terms of additional 
degrees of limitation of motion.  The 
examiner should also express an opinion 
concerning whether there would be 
additional functional impairment on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of motion 
on repeated use or during flare-ups.

b.  The examiner should ascertain whether 
the veteran has had incapacitating 
episodes (periods of acute signs and 
symptoms of intervertebral disc syndrome 
requiring bed rest prescribed by a 
physician and treatment by a physician) of 
thoracic disc disease over the past 
12 months and, if so, also ascertain the 
extent of such episodes (in terms of weeks 
of incapacitation during the past year).

c.  The examiner should identify any 
neurological symptoms due to the service- 
connected thoracic spine disability, and 
describe in detail the nature and extent 
of such symptoms.  The examiner should 
opine whether the veteran's service 
connected thoracic spine disability 
reflects moderate intervertebral disc 
syndrome with recurring attacks, severe 
intervertebral disc syndrome with 
recurring attacks and intermittent relief, 
or pronounced intervertebral disc syndrome 
with little intermittent relief.

d.  The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The examiner must explain the 
rationale for all opinions given.

3.  The RO should then readjudicate claim 
for increase, specifically considering 
both the former (prior to September 26, 
2003) and the revised (effective September 
26, 2003) criteria for rating spine 
disability.  The RO should also consider 
the possibility of "staged" ratings, if 
indicated by facts found.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, an appropriate 
supplemental statement of the case must be 
issued and the veteran and his attorney 
must have opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).

_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

